DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 28 August 2020.
The amendment filed 28 August 2020 does not place the application in condition for allowance.
Status of Claims
Claims 1, 13, 16, 21, and 22 were amended in the amendment filed 28 August 2020.
Claim 12 was cancelled in the amendment filed 28 August 2020.
Claim 23 was added in the amendment filed 28 August 2020.
Claims 1, 3-7, 9-11, and 13-23 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-11, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least two access ports include a keyway” (line 21). It is unclear to the Examiner if the access ports collectively include a keyway or if each includes a keyway. Clarification is required.
Claim 1 recites the limitation “the keyway angles the corresponding cable away from the latch” (line 25). Applicant points to Fig. 17 and ¶ 00150 of the specification to support this limitation. However, it is unclear in what way the keyway and this configuration is angling the cable away from the latch as claimed. Clarification is required.
Claims 3-7, 9-11, and 21-22 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language..
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3, 5-7, 9-11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reade et al. (US 2012/0025766 A1; hereinafter “Reade”) in view of Andrejkovics et al. (US 6,546,873 B1; hereinafter “Andrejkovics”).
Regarding claims 1 and 16, Reade teaches a portable power case (abstract and Figs. 1-4) comprising: 
a hard case (battery box 10 shown in Figs. 1-4 including body 9 with lid 20 and base shell 12, shown as solid components in Figs. 1-4 and interpreted to read on “hard case”; ¶¶ 0076-0077); 
a printed circuit board (PCB) (processing system including PCB; ¶¶ 0093-0094 and 0099); 
at least two access ports connected to the PCB (plurality of access ports included, e.g. under covers 50/51/52; ¶¶ 0021 and 0079-0086); 
at least one universal serial bus (USB) port connected to the PCB (USB slots 44 connected to the processing system; ¶¶ 0080 and 0093-0094); and 
at least one battery removably connected to the PCB (battery 14; ¶¶ 0037, 0076, and 0092); 

wherein the at least two access ports and the at least one USB port are accessibly positioned on the exterior surface of the hard case (see access ports 40 positioned on the exterior of the case in Fig. 4; ¶ 0080); 
wherein the PCB and the at least one battery are disposed within the open interior space of the hard case (chamber 23 shown as the interior space of the case in Fig. 4; ¶¶ 0076 and 0092-0098); 
wherein the at least one battery is rechargeable (abstract and ¶ 0030); 
wherein the at least one battery is removable from the hard case (¶ 0092); 
wherein the at least one USB port and the at least two access ports are operable to supply power to at least one electronic device (¶¶ 0079-0080 and 0153-055); and 
wherein the at least two access ports are operable to charge the portable power case using at least one charging device (¶¶ 0021 and 0115-0118). 
Reade further teaches the at least two access ports include a keyway (e.g. 47, 46 in Fig. 3; ¶ 0080);
wherein the keyway is a flat portion of a connector of the at least two access ports (see multiple flat portions in at least connector 46 as well as Anderson plug for connector 47 including flat portions; ¶ 0080);

wherein the keyway angles the corresponding cable away from the latch (see flat portions angling a cable which would be attached away from the housing and latch; Figs. 3–4).
Additionally, regarding limitations recited in instant claim 16, Reade further teaches the PCB includes control electronics configured to determine a state of charge of the portable power case and/or the at least one electronic device (¶¶ 0163-0164).
The Examiner notes the limitations wherein “one or more of the at least one battery is in a battery housing for mating with a military radio” and a latch is “operable to attach the battery housing to a corresponding catch of the military radio” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structural limitations of the portable power case of claims 1 and 16. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as Reade teaches all positively recited structural limitations of claims 1 and 16, the device of Reade is therefore capable of the intended use recited by Applicant, absent a showing to the contrary. The case of Reade is capable of being mated to a military radio, absent a showing to the contrary; Reade further teaches the device charges a radio (¶ 0164).

Andrejkovics teaches radio frequency transmitters (Col. 1, lines 11-14 and Col. 2, lines 9-31) which can include at least two clasps to secure a sealed battery compartment to the transmitter body, and are mounted onto the base of the device (clasps 2 in Fig. 1B; Col. 4, lines 22–64). Andrejkovics further teaches the clasps are snap-latches (Col. 4, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reade and provide the multiple snap latches of Andrejkovics in the device of Reade, e.g. along the base analogous to Andrejkovics Fig. 1B, in order to allow for the attachment to a device which requires battery power, such as a radio transmitter, as taught above by Andrejkovics. The modification would necessarily result in a latch operable to attach the battery housing to a corresponding catch of a military radio, as recited in instant claim 1 and 16.
Regarding claim 3, Reade further teaches the hard case is waterproof or water resistant (¶¶ 0023, 0077, and 0088). 
Regarding claim 5, Reade further teaches the at least one charging device is a solar panel, an alternating current (AC) adapter, a vehicle battery, a generator, and/or a non-rechargeable battery (¶ 0091). 
Regarding claim 6, Reade further teaches the at least one electronic device is a radio, an amplifier, a wearable battery, a mobile phone, a tablet, a smartphone, a camera, a global 
Regarding claim 7, Reade further teaches the lid of the hard case includes a mounting base attached to the lid for mounting at least one amplifier and/or at least one radio (top wall 18 attached to lid 20 is a base capable of mounting and holding a radio; ¶¶ 0077 and 0164). 
Regarding claim 9, Reade further teaches at least one dust cap to cover the at least one USB port and/or the at least two access ports (access covers 50, 51, 52; ¶ 0083). 
Regarding claim 10, Reade teaches the portable power case of claim 1. The Examiner notes the limitations wherein “wherein the hard case is sized to fit in a jerrycan holder on a vehicle” is a recitation of intended use and/or functional language. The limitations is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the portable power case of claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as Reade teaches all positively recited structural limitations of claim 1, the device of Reade is therefore capable of the intended use recited by Applicant, absent a showing to the contrary. 
Regarding claim 11, Reade further teaches the at least two access ports are circular connectors (e.g. 45 in Fig. 4; ¶ 0080). 
Regarding claim 17, Reade teaches the portable power case of claim 16, wherein the exterior surface of the hard case includes at least one indicator for indicating the state of 
Regarding claim 20, Reade teaches the portable power case of claim 16, and further teaches the control electronics include at least one processor (¶¶ 0093-0099), and wherein one or more of the at least one processor is programmed to periodically measure the state of charge and send state of charge information to at least one remote device (¶ 0163-0165).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics and Gissin (WIPO publication WO 2015/181673 A1; citations from US 2017/0110896 A1, corresponding to 371 National Stage Entry of said WIPO publication; hereinafter “Gissin”).
Regarding claim 13, Reade teaches a portable power case (abstract and Figs. 1-4) comprising: 
a hard case (battery box 10 shown in Figs. 1-4 including body 9 with lid 20 and base shell 12, shown as solid components in Figs. 1-4 and interpreted to read on “hard case”; ¶¶ 0076-0077); 
a printed circuit board (PCB) (processing system including PCB; ¶¶ 0093-0094 and 0099); 
at least two access ports connected to the PCB (plurality of access ports included, e.g. under covers 50/51/52; ¶¶ 0021 and 0079-0086); 
at least one universal serial bus (USB) port connected to the PCB (USB slots 44 connected to the processing system; ¶¶ 0080 and 0093-0094); and 

wherein the hard case comprises a lid (lid 20) and a base (base shell 12; Figs. 1-4) that form a housing (i.e. box 10; ¶ 0076-0077) having an interior surface (see interior surface shown in Fig. 3-4), an exterior surface (see exterior surface of box 10 in Figs. 1-4), and an open interior space (see Figs. 3-4); 
wherein the at least two access ports and the at least one USB port are accessibly positioned on the exterior surface of the hard case (see access ports 40 positioned on the exterior of the case in Fig. 4; ¶ 0080); 
wherein the PCB and the at least one battery are disposed within the open interior space of the hard case (chamber 23 shown as the interior space of the case in Fig. 4; ¶¶ 0076 and 0092-0098); 
wherein the at least one battery is rechargeable (abstract and ¶ 0030); 
wherein the at least one battery is removable from the hard case (¶ 0092); 
wherein the at least one USB port and the at least two access ports are operable to supply power to at least one electronic device (¶¶ 0079-0080 and 0153-055); and 
wherein the at least two access ports are operable to charge the portable power case using at least one charging device (¶¶ 0021 and 0115-0118). 
Reade further teaches the at least two access ports include a keyway (e.g. 47, 46 in Fig. 3; ¶ 0080);

wherein the keyway ensures a correct orientation of a corresponding cable attached to the connector (flat portions of plug 46 ensure correct orientation of corresponding cable, as well as flat portions of Anderson plug 47);
wherein the keyway angles the corresponding cable away from the latch (see flat portions angling a cable which would be attached away from the housing and latch; Figs. 3–4).
The Examiner notes the limitations wherein “one or more of the at least one battery is in a battery housing for mating with a military radio” and a latch is “operable to attach the battery housing to a corresponding catch of the military radio” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structural limitations of the portable power case of claims 1 and 16. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as Reade teaches all positively recited structural limitations of claims 1 and 16, the device of Reade is therefore capable of the intended use recited by Applicant, absent a showing to the contrary. The case of Reade is capable of being mated to a military radio, absent a showing to the contrary; Reade further teaches the device charges a radio (¶ 0164).

Andrejkovics teaches radio frequency transmitters (Col. 1, lines 11-14 and Col. 2, lines 9-31) which can include at least two clasps to secure a sealed battery compartment to the transmitter body, and are mounted onto the base of the device (clasps 2 in Fig. 1B; Col. 4, lines 22–64). Andrejkovics further teaches the clasps are snap-latches (Col. 4, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reade and provide the multiple snap latches of Andrejkovics in the device of Reade, e.g. along the base analogous to Andrejkovics Fig. 1B, in order to allow for the attachment to a device which requires battery power, such as a radio transmitter, as taught above by Andrejkovics. The modification would necessarily result in a latch operable to attach the battery housing to a corresponding catch of a military radio, as recited in instant claim 13.
However, modified Reade is silent to the at least one charging device being a vehicle battery, the portable power case connected to the vehicle batter through a cable with a battery protector, and the battery protector prevents the portable power case from draining the vehicle battery.
Gissin teaches a portable power case (abstract, Figs. 1-5 and 9-10), including rechargeable batteries that allow for energizing various devices and appliances, and can be recharged by various sources such as solar panels, a vehicle battery, or others (¶¶ 0061-0062). Gissin further teaches the power case is connected to the charging source via a cable (cords, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and charge the portable power case with a vehicle battery and use the protection circuit of Gissin, as Gissin teaches it is known to use various charging power sources, including batteries and vehicle batteries for charging rechargeable portable batteries, noted above; furthermore, the Examiner notes the selection of a known source for its intended use, in the instant case a vehicle battery to charge rechargeable portable batteries, supports a prima facie obviousness determination as it is nothing more than the combination of known prior art elements according to known methods to yield predictable results, namely a charging source for a portable power case of rechargeable batteries (see MPEP 2143 I. A.). Furthermore, the modification would necessarily result in the use of the protection circuit in order to protect the power case from various undesireable charging/discharging characteristics, as set forth above, and necessarily read upon the limitations of the battery protector functioning as recited in the claim.
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics as applied to claims 1 and 16 above, and further in view of Sonta (US 2012/0100414 A1; hereinafter “Sonta”).
Regarding claims 4 and 16, modified Reade teaches the portable power case of claim 1, the limitations of which are set forth above. However, modified Reade is silent to the interior surface of the hard case is lined with a material that is resistant to electromagnetic interference and/or a material that is resistant to radio frequency interference. 

The devices of modified Reade and Sonta are analogous references in the field of battery pack cases. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include a cover of electromagnetic and radiofrequency interference to protect the battery pack and constitutes only a low weight, as taught above by Sonta. The modification would necessarily result in the interior surface of the hard case lined with a material resistant to electromagnetic interference and radio frequency interference, as claimed. Additionally, the Examiner notes that the EMI/RF shielding material of modified Reade would also read on the claimed “paint” recited in claim 23 as the material is a coating that is placed on the device and therefore reads on the term “paint”, broadly recited.
Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics as applied to claim 16 above, and further in view of Gissin.
Regarding claims 18 and 19, modified Reade teaches the portable power case of claim 16, the limitations of which are set forth above. However, modified Reade is silent to the control electronics include a communications interface configured to communicate information related to the state of charge to a network and the communications interface is coupled to the network through a wired interface or a wireless interface.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and charge include the wireless communications interface to display the data of the portable power case, as taught above by Gissin (¶¶ 0066-0067, 0077).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics and Gissin as applied to claim 13 above, and further in view of Godovich (US 2006/0267547 A1; hereinafter “Godovich”).
Regarding claim 14, modified Reade teaches the portable power case of claim 13, the limitations of which are set forth above. However, modified Reade is silent to the battery protector is a timer or a low voltage disconnect. 
Godovich teaches battery packs for charging (abstract). Godovich teaches a protection circuit to protect the battery by terminating a charge or discharge operation or disconnecting the charge or discharge operation when abnormal voltage is detected to protect the battery and device (¶ 0025).
The devices of modified Reade and Godovich are analogous references in the field of battery packs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and 
Regarding claim 15, modified Reade teaches the portable power case of claim 13, and further teaches the battery protector is connected to the vehicle battery using ring terminals, alligator clips, or a North Atlantic Treaty Organization (NATO) slave adapter (terminal of 220 is shown in a ring shape as claimed; Gissin Figs. 2 and 2A). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics as applied to claim 1 above, and further in view of Yokoyama et al. (US 2011/0064983 A1; hereinafter “Yokoyama”), Inoue et al. (US 2015/0086868 A1; hereinafter “Inoue”).
Regarding claims 21-22, modified Reade teaches the portable power case of claim 1, the limitations of which are set forth above. Regarding limitations recited in instant claim 22, modified Reade further teaches the at least one battery is formed of a plurality of electrochemical cells operable to store chemical energy (¶ 0003). 
However, modified Reade is silent to the interior surface of the hard case is lined with a material that is resistant to heat (as recited in instant claim 21), and the material is positioned between the lid and the plurality of electrochemical cells (as recited in instant claim 22), nor the heat resistant material being polyethylene incorporating copper particles, as recited in instant claims 21-22.
Yokoyama teaches electronic devices with housings for batteries (abstract; ¶ 0017). Yokoyama teaches a heat dissipation layer (32) is formed between a housing (14) and the 
Furthermore, Inoue teaches battery devices (abstract and Fig. 9B). Inoue teaches the exterior body of batteries can include a laminate structure including copper and polyethylene, for heat dissipation of the battery and portable electronic device (¶ 0131).
The devices of modified Reade and Yokoyama are analogous references in the field of housings for batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a heat dissipation layer between the housing, e.g. lid, and the electrochemical cells of the battery in order to render less heat to the outer surface of the overall packaging of the device, as taught above by Yokoyama. The modification would necessarily result in the layer (layer 16 of Yokoyama) on an interior surface of the hard case as well as positioned between the lid and the plurality of electrochemical cells (see Yokoyama layer 16 on the inner portion of lid 15; ¶ 0093 and Fig. 11). Additionally, the devices of modified Reade and Inoue are analogous references in the field of batteries. Furthermore, Inoue constitutes an analogous reference as it addresses a problem faced by the inventor, namely methods of dissipating heat of electronic devices, as noted in the instant specification at ¶ 0002. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and use the layer structure including a polyethylene and copper of Inoue for the heat-dissipating layer of modified Reade above because the selection of a known material based upon its suitability for its intended use, in the instant case dissipation of heat in an electronic device, supports a prima facie obviousness determination (see MPEP 2144.07). The Examiner .
Response to Arguments
Applicant's arguments filed 20 August 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendments. Modified Reade as set forth above teaches the features of amended claims 1, 13, and 16.
Applicant argues on page 20 that the Reade reference does not disclose a keyway, as the plug 46 and Andersen plug of Reade are receptors, not keyways. Applicant further argues the plug receptors control the orientation of the plug but not the cable, and that the rejection does not identify which component of 46 or 47 are the flat portions to ensure the correct orientation of a cable. The Examiner respectfully disagrees. The Examiner notes the limitation is broadly claimed as a keyway including a flat portion, but does not limit the structure of the claimed keyway to distinguish from the receptors of Reade noted above. Furthermore, the Examiner notes as shown in Fig. 3, there exists flat portions of the port 46 which control the orientation of the incoming plug, and therefore must also control the orientation of the incoming cable, and thus the flat portions also ensure the correct orientation of the cable, broadly recited. Fig. 3 of Reade clearly shows flat portions of the plug 46. Thus, the Reade reference teaches the limitation as claimed, broadly recited. Applicant further argues that the limitation of the keyway angling the corresponding cable away from the latch is not taught by Reade. The Examiner respectfully disagrees. As the Reade reference teaches a plug which 
Applicant’s arguments with respect to claims dependent from independent claims 1, 13, and 16 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726